DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated July 12, 2022 in which claims 1-2, 8, 10-11, and 15 were amended, claims 3, 7, and 20 were cancelled, and claims 21-23 were added, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub. 2018/0351099) in view of Yang (U.S. Pub. 2018/0301624).
Regarding claims 1-8 and 10-14, Yang ’099 [Figs.1-12] discloses a method for fabricating an integrated circuit device, comprising:
forming a first conductive feature [M4] in a first portion [130] of a first interlayer dielectric layer [MD4], and a second conductive feature [M4] in a second portion [110] of the first interlayer dielectric layer;
forming a memory structure [140] over and in contact with the first conductive feature, wherein the memory structure comprises at least a resistance switching element [Paras.10-16] over the first conductive feature; and
forming a third conductive feature [V5,M5] over and in contact with second conductive feature [M4], wherein a top surface of the third conductive feature [V5,M5] is higher than a top surface of the memory structure [Features from Fig.1 were cited; However, features from Figs.4-12 are also similarly relied upon, and are cited below];

further comprising:
depositing a dielectric layer [550] over the first interlayer dielectric layer [530], the first conductive feature [544], and the second conductive feature [542] [Fig.4]; and
removing a first portion of the dielectric layer [550] over the first conductive feature [544] and the first portion [430] of the first interlayer dielectric layer [530], and remaining a second portion of the dielectric layer over the second conductive feature [542] and the second portion [410] of the first interlayer dielectric layer [Figs.4-5], such that a top surface of the first conductive feature [544] and a top surface of the first portion of the first interlayer dielectric layer [530] are exposed [Fig.5];

wherein forming the memory structure [590] is performed such that the memory structure is free of contacting with the dielectric layer [Fig.7];

wherein forming the memory structure comprises:
depositing a bottom electrode layer [560] over the dielectric layer [550], the first conductive feature [544], and the first portion of the first interlayer dielectric layer [530];
depositing a resistance switching layer [570] over the bottom electrode layer;
depositing a top electrode layer [580] over the resistance switching layer; and
patterning the top electrode layer, the resistance switching layer, and the bottom electrode layer into the memory structure [Figs.6-7];

wherein forming the third conductive feature [632] is performed such that the third conductive feature extends through the dielectric layer [550] [Fig.12];

wherein forming the first and second conductive features is performed such that the first conductive feature is a conductive pad [544], and the second conductive feature is a second conductive line [542] [Fig.4];

a method for fabricating an integrated circuit device, comprising:
forming an interconnect layer over a substrate, wherein the interconnect layer has an interlayer dielectric layer [530] and a conductive pad [544] in the interlayer dielectric layer;
forming a memory structure [590] over and in contact with the conductive pad, wherein the memory structure comprises at least a resistance switching element [Paras.10-16] over the conductive pad [Figs.1,4-7] and a top electrode [585] over the resistance switching device;

wherein forming the interconnect layer [IMD4] is performed such that the interconnect layer has a second conductive line [542] laterally aligned with the conductive pad [Figs.1,4];

wherein forming the interconnect layer is performed such that the conductive pad [M4] is over and in contact with a conductive via [V4] [Fig.1];

wherein forming the memory structure [590] is performed such that the memory structure is further in contact with the interlayer dielectric layer [530] [Fig.7];

wherein forming the memory structure [590] is performed such that a bottom surface of the memory structure extends beyond a sidewall of the conductive pad [544] [Fig.7].

Yang ’099 fails to explicitly disclose in claims 1 and 10, respectively, wherein
the third conductive feature comprises a first conductive line, and a bottom surface of the first conductive line is lower than the top surface of the memory structure; and
forming a first conductive line over and in direct contact with the top electrode.
However, Yang ’624 [Fig.13] discloses and makes obvious a method for fabricating an integrated circuit device wherein
the third conductive feature [V5,M5] comprises a first conductive line [M5], and a bottom surface of the first conductive line [M5] is lower than the top surface of the memory structure [920]; and
forming a first conductive line [M5] over and in direct contact with the top electrode [926].
It would have been obvious to provide the interconnect structure as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 1, 9, 15-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniwa (U.S. Pub. 2009/0140234) in view of Yang (U.S. Pub. 2018/0301624).
Regarding claims 1, 9, and 15-19, Moniwa [Figs.1,7-19] discloses a method for fabricating an integrated circuit device, comprising:
forming a first conductive feature [CP0] in a first portion [Memory Region] of a first interlayer dielectric layer [IL1], and a second conductive feature [CP0] in a second portion [Circuit Region] of the first interlayer dielectric layer [IL1];
forming a memory structure [PE1] over and in contact with the first conductive feature, wherein the memory structure comprises at least a resistance switching element [Para.54] over the first conductive feature; and
forming a third conductive feature [CP1] over and in contact with second conductive feature [CP0], wherein a top surface of the third conductive feature [CP1] is higher than a top surface of the memory structure [PE1] [Features from Fig.1 were cited; However, features from Figs.7-19 are also similarly relied upon, and are cited below];

wherein forming the first and second conductive features [CP0] is performed such that the first conductive feature and the second conductive feature are conductive vias respectively connected to a first transistor [Q1] and a second transistor [Q2], and the first interlayer dielectric layer [IL1] surrounds the first and second transistors [Fig.1];

a method for fabricating an integrated circuit device, comprising:
forming a first conductive via [CP0] in a first interlayer dielectric layer; and
forming a memory structure [PE1] over and in contact with a top surface of the first conductive via, wherein the memory structure comprises at least a resistance switching element over the first conductive via and a top electrode [21] over and in contact with the resistance switching element;

further comprising:
forming a transistor [Q1] over a substrate; and
forming the first interlayer dielectric layer [IL1] surrounding the transistor, wherein the first conductive via is connected with the transistor [Fig.1];

wherein forming the first conductive via [CP0] is performed such that a bottom surface of the first conductive via is below a top surface of a gate electrode [5] of the transistor [Q1];

further comprising:
forming a second interlayer dielectric layer [IL2,IL3] surrounding the memory structure; and
forming a first conductive line [PD] in the second interlayer dielectric layer such that the first conductive line is over and connected with the memory structure [PE1];

further comprising:
forming a second conductive via [CP0] in the first interlayer dielectric layer; and
forming a second conductive line [CP1 (below SL)] in the second interlayer dielectric layer such that the second conductive line is over and connected with the second conductive via, wherein a bottom surface of the second conductive line [CP1] is lower than a bottom surface of the first conductive line [PD].

Moniwa fails to explicitly disclose in claims 1 and 15, respectively, wherein
the third conductive feature comprises a first conductive line, and a bottom surface of the first conductive line is lower than the top surface of the memory structure; and
wherein the memory structure comprises at least a metal oxide layer.
However, Yang ’624 [Fig.13] discloses and makes obvious a method for fabricating an integrated circuit device wherein
the third conductive feature [V5,M5] comprises a first conductive line [M5], and a bottom surface of the first conductive line [M5] is lower than the top surface of the memory structure [920]; and
wherein the memory structure comprises at least a metal oxide layer [130] [Para.11].
It would have been obvious to provide the interconnect structure and the resistance switching element consisting a metal oxide layer as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 22, Moniwa [Figs.1,7-19] discloses forming a second conductive via [CPO] in the first interlayer dielectric layer [IL1], but fails to explicitly disclose forming a conductive line over and in contact with a top surface of the second conductive via, wherein a top surface of the conductive line is higher than a top surface of the memory structure.
However, Yang ’624 [Fig.13] discloses and makes obvious a method for fabricating an integrated circuit device comprising forming a conductive line [M5] over and in contact with a top surface of the second conductive via [V5], wherein a top surface of the conductive line [M5] is higher than a top surface of the memory structure [920]. It would have been obvious to provide the interconnect structure as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniwa (U.S. Pub. 2009/0140234) in view of Yang (U.S. Pub. 2018/0301624), as applied above, and further in view of Yang (U.S. Pub. 2018/0351099).
Regarding claim 21, Moniwa discloses further comprising:
forming a second conductive via [CPO] in the first interlayer dielectric layer [IL1], but fails to explicitly disclose forming a dielectric layer over a top surface of the second conductive via, wherein forming the memory structure comprises depositing a plurality of memory material layers over and in contact with the dielectric layer and the top surface of the first conductive via, wherein the dielectric layer spaces the memory material layers apart from the top surface of the second conductive via. 
However, Yang ’099 [Fig.6] discloses a method comprising forming a dielectric layer [550] over a top surface of the second conductive via [542], wherein forming the memory structure comprises depositing a plurality of memory material layers [560,570,580] over and in contact with the dielectric layer [550] and the top surface of the first conductive via [544], wherein the dielectric layer spaces the memory material layers apart from the top surface of the second conductive via [542]. 
It would have been obvious to provide the forming steps as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniwa (U.S. Pub. 2009/0140234) in view of Yang (U.S. Pub. 2018/0301624), as applied above, and further in view of Peng (U.S. Pub. 2019/0165258).
Regarding claim 23, Moniwa [Figs.1,7-19] discloses wherein forming the first and second conductive features comprises:
etching openings in the first and second portions of the first interlayer dielectric layer, respectively;
filling the openings with a conductive material; and

performing a planarization process to remove the conductive material from a top surface of the first interlayer dielectric layer [Figs.7-8].
Moniwa fails to explicitly disclose such that a top surface of the first conductive feature is higher than a top surface of the first portion of the first interlayer dielectric layer, wherein forming the memory structure is performed such that the memory structure comprises bottom electrode layer below the resistance switching element, and a bottommost portion of a bottom surface of the bottom electrode layer is lower than the top surface of the first conductive feature. This limitation relates to the consequences of the planarization process and the relative etch resistance of the metal and the dielectric material. Peng [Figs.3-5] discloses the via forming and planarization process follow by the forming of the memory structure layers, similar to the claimed process. It appears readily apparent that this process would result in the claimed limitations of a top surface of the first conductive feature is higher than a top surface of the first portion of the first interlayer dielectric layer, wherein forming the memory structure is performed such that the memory structure comprises bottom electrode layer below the resistance switching element, and a bottommost portion of a bottom surface of the bottom electrode layer is lower than the top surface of the first conductive feature. It would have been obvious to provide the claimed limitations, since it would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. 
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822